           Case 1:19-cv-09155-ER Document 55 Filed 03/19/20 Page 1 of 2




                                                                                 Thomas F. Burke
                                                                                 Tel: 215.864.8463
                                                                                 Fax: 215.864.8999
                                                                                 burket@ballardspahr.com




March 19, 2020

By Electronic Filing

Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    People of the State of New York v. Pennsylvania Higher Education Assistance Agency
       d/b/a Fedloan Servicing and American Education Services, Civil Action No. 19-cv-9155

Dear Judge Ramos:

In support of its Motion to Dismiss (Doc. No. 40), Defendant Pennsylvania Higher Education
Assistance Agency (PHEAA) respectfully submits this notice of supplemental authority.

On March 16, 2020, in Love v. PHEAA, No. 19-cv-2387 (Doc. No. 32) (attached as Exhibit A),
the United States District Court for the Northern District of Georgia dismissed class-action
plaintiffs’ state-law claims that PHEAA failed to properly administer the Public Service Loan
Forgiveness (PSLF) program. The court concluded that plaintiffs, who had not alleged completion
of the 120 qualifying payments necessary to obtain loan forgiveness, failed to allege an injury-in-
fact sufficient to confer Article III standing. The court also found that plaintiffs’ claims were unripe
for similar reasons. The court explained:

       [A]t the core of Plaintiffs’ PSLF Program Claims is the fear that they would have
       made 120 qualifying payments and would have worked for a qualified employer
       for 10 years and therefore should be eligible to submit an application to the
       [Department of Education] for loan forgiveness, but they will be unable to do so or
       their application will ultimately be denied because PHEAA would have failed to
       calculate their qualifying payments correctly. However, this ‘speculative chain of
       possibilities’ requires both assumptions that Plaintiffs will fulfill all of the PSLF
       program requirements and guesswork regarding the [Department of Education’s]
       future decision on specific plaintiffs’ applications. This is the type of hypothetical
       injury that courts have found to be insufficient to confer standing.

       Indeed, Plaintiffs have not applied for loan forgiveness nor have they alleged that
       they are currently eligible to do so. The Complaint also does not allege the reason
       for the high rate of application denials to date. To conclude that those denials
          Case 1:19-cv-09155-ER Document 55 Filed 03/19/20 Page 2 of 2



NYAG v. PHEAA, No. 19-cv-9155
Page 2

       portend that Plaintiffs’ applications will likewise be denied is to engage in
       speculation.

       ...

       In sum, taking the allegations in the Complaint as true and viewing them in the light
       most favorable to Plaintiffs, the Court concludes that the feared denials of
       Plaintiffs’ not yet filed applications depend on future contingencies that may or
       may not occur and therefore are not ‘certainly impending.’ They are based on
       conjecture. Accordingly, Plaintiffs do not have standing to bring their PSLF
       Program Claims.

Love at 12–13 (internal citations and footnotes omitted).

The court applied the same analysis “to the consideration of whether these issues are fit for
adjudication at this time,” and reached the same conclusion: that because plaintiffs’ claims were
“hypothetical and involve contingencies that require speculation,” they were “premature” and thus
not “fit for adjudication at this time.” Id. at 14–15.

In considering PHEAA’s arguments regarding standing and ripeness, (see Doc. No. 41, at 20–26;
Doc. No. 52, at 8–11), PHEAA requests that the Court take notice of Love and consider it in
reaching its decision.


Respectfully submitted,
/s/ Thomas F. Burke
Thomas F. Burke

TFB/lac
Enclosures
